DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raphael A. Valencia (Reg. # 43,216) on February 10, 2021. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Valencia agreed.
The application has been amended as follows: 


Listing of Claims: 

1. (Currently amended)  An information processing apparatus comprising:
	a first memory configured to store first conversion information used for converting a virtual address to a physical address of a memory region to access data stored in the memory region, the first memory is a volatile memory including the memory region;
	a second memory configured to store second conversion information used for converting a virtual address to a logical block address of a storage device to access data , the second memory is a non-volatile memory different from the storage device;
	a processor coupled to the first memory and the second memory and configured to execute an operating system that controls access to data stored in the storage device using a logical block address; and
	memory management circuitry configured to execute a first process or a second process, according to an access destination of a first virtual address, the first process comprising address conversion on the first virtual address using one of the first conversion information and the second conversion information and memory access to the memory region based on a result of the address conversion, the second process comprising notification of a first logical block address associated with the first virtual address to the operating system,
	the non-volatile memory and the volatile memory collectively constitute a main memory device.  

2. (Original)  The information processing apparatus according to claim 1, further comprising a register configured to be accessed from the operating system executed by the processor, wherein
	when the access destination is the storage device, the memory management circuitry extracts the first logical block address associated with the first virtual address by referring to the second conversion information and stores the first logical block address into the register.  


4. (Original)  The information processing apparatus according to claim 1, wherein:
	the first conversion information and the second conversion information each include an entry specified by searching in a plurality of bit regions of a virtual address;
	a physical address associated with the virtual address is set in the entry of the first conversion information; and
	a logical block address associated with the virtual address, and information indicating that an address of the entry is a logical block address are set in the entry of the second conversion information.  

5. (Canceled) 

6. (Original)  The information processing apparatus according to claim 1, wherein:
	the first conversion information is managed by a memory manager included in the operating system executed by the processor; and 
	the second conversion information is managed by a file system included in the operating system executed by the processor.

of processing information comprising:
	at memory management circuitry, executing address conversion on a first virtual address according to an access destination of the first virtual address, the address conversion being based on first conversion information or second conversion information, wherein
	the first conversion information is stored in a first memory and is used for converting a virtual address to a physical address of a memory region to access data stored in the memory region, the first memory is a volatile memory including the memory region,
	the second conversion information being stored in a second memory and being used for converting a virtual address to a logical block address of a storage device to access data stored in the storage device, the second memory is a non-volatile memory different from the storage device, and 
	the process further comprises:
	at memory management circuitry,
	executing a first process or a second process, according to a result of the address conversion, the first process comprising memory access to the memory region, the second process comprising notification of a first logical block address associated with the first virtual address to an operating system that controls access to data stored in the storage device using a logical block address,
	the non-volatile memory and the volatile memory collectively constitute a main memory device.  


	at the memory management circuitry,
	when the access destination is the storage device, 
	extracting the first logical block address associated with the first virtual address by referring to the second conversion information and storing the first logical block address into a register configured to be accessed from the operating system.  
9. (Original)  The method according to claim 8, further comprising
	at the operating system executed by a processor, 
	upon receipt of a notification indicating that the access destination is the storage device from the memory management circuitry, extracting the first logical block address by referring to the register.

10. (Original)  The method according to claim 7, wherein:
	the first conversion information and the second conversion information each include an entry specified by searching in a plurality of bit regions of a virtual address;
	a physical address associated with the virtual address is set in the entry of the first conversion information; and
	a logical block address associated with the virtual address, and information indicating that an address of the entry is a logical block address are set in the entry of the second conversion information.  

11. (Canceled) 


	the first conversion information is managed by a memory manager included in the operating system executed by the processor; and 
	the second conversion information is managed by a file system included in the operating system executed by the processor.

ALLOWABLE SUBJECT MATTER
	The primary reason for allowance of claims 1 and 7 in the instant application is that prior arts do not teach of an apparatus comprising a volatile memory storing a first conversion information being used for converting a virtual address to a physical address of a memory region to access data stored in the memory region; a non-volatile memory configured to store a second conversion information being used for converting a virtual address to a logical block address of a storage device to access data stored in the storage device, the non-volatile memory different from the storage device; and a memory management circuitry configured to execute a first process or a second process, according to an access destination of a first virtual address, the first process comprising address conversion on the first virtual address using one of the first conversion information and the second conversion information and memory access to the memory region based on a result of the address conversion, the second process comprising notification of a first logical block address associated with the first virtual address to an operating system, the non-volatile memory and the volatile memory collectively constitute a main memory device.  

	The remaining claims 2-4, 6, 8-10 and 12 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-4, 6-10 and 12.


	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-4, 6-10 and 12 have been allowed.
        b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
IMPORTANT NOTE
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023. 
The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 



Private PAIR only. For more information about the PMR system, see her//pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system,

contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181